DETAILED ACTION
This office action is in response to the amendments filed on 6/3/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 6/3/2022, responding to the office action mailed on 3/3/2022, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3 and 5-21 are currently pending in this application. Claim 4 has been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2017 and 2/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-3 and 5-21 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-21 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method for forming a first fin and a second fin over a substrate, the second fin being adjacent the first fin; depositing an isolation material surrounding the first fin and the second fin, a first portion of the isolation material being between the first fin and the second fin, upper portions of the first fin and the second fin extending above a top surface of the isolation material; forming a gate structure along sidewalls and over upper surfaces of the first fin and the second fin; recessing the first fin and the second fin outside of the gate structure to form a first recess in the first fin and a second recess in the second fin; epitaxially growing a first source/drain material protruding from the first recess of the first fin and protruding from the second recess of the second fin, wherein the first source/drain material comprises a first outermost surface and a second outermost surface that are on opposite sides of the first source/drain material, wherein an upper region of the first outermost surface and an upper region of the second outermost surface are facing away from the substrate; and epitaxially growing a second source/drain material on the first source/drain material, and wherein the second source/drain material has a higher doping concentration than the first source/drain material.
Kim (US 2016/0293717) in view of Mor (US 2013/0187206) and in further view of Chudzik (US 9,437,496) show most aspects of the present invention. However, the references fail to show method steps of “wherein the second source/drain material grows at a slower rate on the upper region of the first outermost surface and on the upper region of the second outermost surface of the first source/drain material than on each surface of a region of the first source/drain material that extends continuously from the upper region of the first outermost surface to the upper region of the second outermost surface of the first source/drain material.” 

Additionally, with respect to claim 11, the claimed invention requires a method for forming fins on a substrate, comprising forming a first fin, a second fin, and a third fin between the first fin and the second fin; forming an isolation region surrounding the fins, a first portion of the isolation region being between adjacent fins; forming a gate structure over the fins; recessing portions of the fins adjacent the gate structure; and forming source/drain regions on opposing sides of the gate structure, at least one of the source/drain regions extending over the first portion of the isolation region, wherein forming source/drain regions comprises: forming a first epitaxial layer on each recessed portion of each fin using a first epitaxial process, wherein a first region of the first epitaxial layer formed on the first fin comprises a first sidewall, wherein the first sidewall extends directly over the first fin, wherein a second region of the first epitaxial layer formed on the second fin comprises a second sidewall, wherein the second sidewall extends directly over the second fin, wherein the first sidewall and the second sidewall are facing away from the third fin, wherein a third region of the first epitaxial layer formed on the third fin comprises an upper surface extending from a first side of the third region that faces the first fin to a second side of the third region that faces the second fin; and forming a second epitaxial layer extending from the first epitaxial layer formed on the first fin to the first epitaxial layer formed on the second fin, wherein the second epitaxial layer extends completely across the upper surface of the third region, comprising using a second epitaxial process that is different from the first epitaxial process. 

Kim (US 2016/0293717) in view of Mor (US 2013/0187206) and in further view of Chudzik (US 9,437,496) show most aspects of the present invention. However, the references fail to show method steps of “wherein the second epitaxial process promotes growth on the upper surface of the third region and suppresses growth on the first sidewall of the first region and on the second sidewall of the second region.”
Lastly, with respect to claim 17, the claimed invention requires a structure comprising a first fin over a substrate; a second fin over the substrate, the second fin being adjacent the first fin; an isolation region surrounding the first fin and the second fin, a first portion of the isolation region being between the first fin and the second fin; a gate structure along sidewalls and over upper surfaces of the first fin and the second fin, the gate structure defining channel regions in the first fin and the second fin; a source/drain region on the first fin and the second fin adjacent the gate structure, the source/drain region extending from the first fin to the second fin, the source/drain region comprising a second epitaxial region over a first epitaxial region, wherein the first epitaxial region has a first doping concentration, wherein the second epitaxial region has a second doping concentration that is higher than the first doping concentration of the first epitaxial region, wherein a first portion of the second epitaxial region having the second doping concentration is located adjacent the first fin, wherein a second portion of the second epitaxial region having the second doping concentration is located adjacent the second fin, and wherein a third portion of the second epitaxial region having the second doping concentration laterally extends from the first portion to the second portion and vertically extends closer to the substrate than the first portion or the second portion, a silicide over the source/drain region; and a contact on the silicide comprising a bottom surface extending from a first side of the contact to a second side of the contact opposite the first side.
Kim (US 2016/0293717) in view of Mor (US 2013/0187206) and in further view of Chudzik (US 9,437,496) show most aspects of the present invention. However, the references fail to show features of “wherein a top surface of the source/drain region over the first fin has a largest height above the substrate that is a first vertical distance above the substrate, wherein the bottom surface of the contact has a smallest height above the substrate that is at least a second vertical distance above the substrate, wherein the second vertical distance is greater than the first vertical distance.”
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method steps of wherein the second source/drain material grows at a slower rate on the upper region of the first outermost surface and on the upper region of the second outermost surface of the first source/drain material than on each surface of a region of the first source/drain material that extends continuously from the upper region of the first outermost surface to the upper region of the second outermost surface of the first source/drain material
 In regards to claim 11; method steps of wherein the second epitaxial process promotes growth on the upper surface of the third region and suppresses growth on the first sidewall of the first region and on the second sidewall of the second region 

In regards to claim 17; features of wherein a top surface of the source/drain region over the first fin has a largest height above the substrate that is a first vertical distance above the substrate, wherein the bottom surface of the contact has a smallest height above the substrate that is at least a second vertical distance above the substrate, wherein the second vertical distance is greater than the first vertical distance
Therefore, this application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814